Conviction of operating lottery was authorized. It was not error to overrule the certiorari.
                         DECIDED JANUARY 23, 1941. *Page 290 
The accused was convicted in the criminal court of Fulton County of operating a lottery known as the "number game." Upon the trial he introduced no evidence, and made no statement to the jury. He obtained a writ of certiorari from the superior court, and the certiorari, on hearing thereof, was overruled, and that judgment was excepted to. Under the ruling in Turk v. State, 55 Ga. App. 732 (191 S.E. 283), and the authorities therein cited and the facts of the instant case, the judge, sitting without the intervention of a jury, was authorized to find the defendant guilty of the offense charged. The special assignments of error show no cause for the reversal of the judgment overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.